IN THE SUPREME COURT OF THE STATE OF DELAWARE

ISAIAH CAULK,                          §
                                       §     No. 577, 2014
      Defendant Below,                 §
      Appellant,                       §     Court Below—Superior Court
                                       §     of the State of Delaware in and
      v.                               §     for New Castle County
                                       §
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §     Cr. ID No. 1008020625
      Appellee.                        §
                          Submitted: October 27, 2014
                          Decided:   October 28, 2014
                                 ORDER

      This 28th day of October 2014, the Court has considered the notice to

show cause issued to the appellant, Isaiah Caulk, for his failure to file his

notice of appeal within thirty days of the VOP sentencing on August 19,

2014, from which the appeal is taken. Caulk has not responded to the notice

to show cause. Caulk’s failure to respond to the notice to show cause is

deemed to be his consent to the dismissal of this appeal.

      NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court

Rules 3(b)(2) and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                              Justice